Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the analysis provided in the Remarks dated 02/07/2022 and amended claims associated therewith, and concurrently finds the claims to be eligible under §101 and §103.  
As agreed upon in the telephonic interview as part of the AFCP dated 02/23/2022, the claim amendments overcome the 101 rejection.  Thus, the claims are patent eligible.
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia receiving at least sensor data of-from sensors monitoring operations of at least two industrial data sources operating in a factory; for each respective industrial data source of the at least two industrial data sources, determining a first relationship between various industrial devices in each respective industrial data source of the at least two industrial data sources corresponding to received sensor data, and determining a first relationship topology between the industrial devices in each respective industrial data source according to the first relationship determined between various industrial devices in each respective industrial data source; comparing the first relationship topologies, respectively determined for each of respective industrial data source of the at least two industrial data sources; and determining an operational fault in an industrial data source by determining a first corresponding relationship between industrial devices in industrial data sources, the first corresponding relationship determined enabling the first relationship topologies, respectively corresponding to the respective industrial data sources of the at least two industrial data sources, to be similar checking a local part in the first corresponding relationship; 2Application No.: 16/962,598Docket No.: Docket No.: 32860-003197-US-NP wherein upon the checking resulting in a determination that a check result is incorrect, for each respective industrial data source of the at least two industrial data sources, determining a second relationship between various industrial devices in each respective industrial data source of the at least two industrial data sources, and determining a second relationship topology between the industrial devices in each respective industrial data source according to the second relationship determined between various industrial devices in each respective industrial data source; and confirming the operational fault by comparing the second relationship topologies, respectively determined for each of respective industrial data source of the at least two industrial data sources, to determine a second corresponding relationship between industrial devices in industrial data sources, the second corresponding relationship determined enabling the second relationship topologies, respectively corresponding to the respective industrial data sources of the at least two industrial data sources, to be similar, wherein the second relationship is different from the first relationship.  The closest prior art of record is Sonderegger in Office Action dated 12/21/2021 wherein Sonderegger ¶0038 teaches a correlation module that determines which meters are connected to the same transformer(s) within a portion of an electrical grid.  However, Sonderegger alone or in combination with the prior art of record Hsu does not teach the above limitations.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3623